CORRECTED NOTICE OF ALLOWABILITY
	A Corrected notice of allowance is being mailed to address the following:
Allowed claims 34-38 and 40-64 are being renumbered to 1-29.
The IDS filed 10/07/08 is being considered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Michael D. Winternitz on 09/29/2021.
The application has been amended as follows to change the dependency of claims 40 and 41, which depend from cancelled claim 39 in the claim set filed 07/30/2021:  

Claim 40 is being amended to read: “The method of claim 35 

Claim 41 is being amended to read: “The method of claim 35 
Detailed Action
Applicant’s arguments, filed 07/30/2021, have been fully considered. 
Applicant’s amendment amended claim 35.
Applicant’s amendment left claims 36-38 and 40-64 as originally filed or previously presented.
Applicant’s amendment cancelled claim 39.
Examiner’s amendment has amended claims 40 and 41.
Claims 35-38 and 40-64 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statements filed 07/30/2021 and 10/07/2021 have been considered by the examiner.

35 USC § 102 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 07/30/2021, with respect to the rejections of claims 35, 37, 38, 43, and 44 under 35 USC § 102 have been fully considered and are persuasive. The applicant has amended claim 35 to include subject matter not disclosed in the prior art previously relied upon. The rejections of claims 35, 37, 38, 43, and 44 under 35 USC § 102 have been withdrawn. 

Double Patenting – Withdrawn
Terminal Disclaimer
The terminal disclaimer filed on 07/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10206613 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 9, filed 07/30/2021, with respect to the non-statutory double patenting rejections of claims 35-64 have been fully considered and are persuasive. The applicant has timely filed a Terminal Disclaimer to overcome the rejection. The non-statutory double patenting rejections of claims 35-64 have been withdrawn. 

Allowable Subject Matter
Claims 35-38 and 40-64 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 35-38 and 40-44, the prior art relied upon in previous rejections and the art discovered during the search and consideration of the claims fails to teach or reasonably suggest the limitation: “establishing fluid communication between the patient and a channel of the bodily fluid transfer device, the channel defining at least a portion of a first fluid flow path, the first fluid flow path including a valve disposed therein that is operable to transition from a closed configuration to an open configuration in response to a difference in pressure between a proximal end and a distal end of the valve.” The closest prior art of record includes Patton (US 20080145933 A1), which discloses a switchable valve disposed within a channel to control which fluid path the fluid sample travels. However, Patton fails to disclose or reasonably suggest that the valve is operable to transition from a closed configuration to an open configuration in response to a difference in pressure between a proximal end and a distal end of the valve	
Regarding Claims 45-51, the prior art relied upon in previous rejections and the art discovered during the search and consideration of the claims fails to teach or reasonably suggest the limitation: 

Regarding Claims 53-56, the prior art relied upon in previous rejections and the art discovered during the search and consideration of the claims fails to teach or reasonably suggest the limitation: “receiving a first volume of bodily fluid from the patient into the bodily fluid transfer device via the first fluid flow path, the valve being operable to move from an open configuration to a closed configuration after the first volume of bodily fluid is received in the bodily fluid transfer device to allow creation of a negative pressure in a second fluid flow path operable to draw a second volume of bodily fluid from the patient.” The closest prior art of record includes Patton (US 20080145933 A1), which discloses a switchable valve disposed within a channel to control which fluid path the fluid sample travels. However, Patton fails to disclose or reasonably suggest that the valve is operable to allow creation of a negative pressure in a second fluid flow path operable to draw a second volume of bodily fluid from the patient. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER H CONNOR/Examiner, Art Unit 3791             

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791